Opinion of the Court
Kilday, Judge:
Accused was charged, before a special court-martial, with the shipboard larceny of a camera and certain accessories of a value of about $152.00 from a shipmate. He pleaded not guilty to larceny, in violation of Article 121, Uniform Code of Military Justice, 10 USC § 921, but guilty to the lesser included offense of wrongful appropriation of the property, contrary to the same Article. After evidence was presented as to the circumstances surrounding the offense, the court-martial convicted accused of larceny as charged, and sentenced him to be separated- from the service with a bad-conduct discharge. Those proceedings were approved, in turn, by the convening authority and the supervisory authority exercising general court-martial jurisdiction.
A board of review in the office of The Judge Advocate General of the Navy, however, affirmed only the lesser included offense of wrongful appropriation. The board went on to state that “Although ... [it had] modified the findings, ... [it found] the sentence nevertheless appropriate in the circumstances of this case.” Accordingly, the board of review affirmed the same punishment previously adjudged and approved.
Upon accused’s appeal to this Court pursuant to Article 67 (b) (3), Uniform Code of Military Justice, 10 USC § 867,' *233we granted review in order to consider arguments on two issues.
I
The first assignment of error requires that we determine:
Whether the accused was entitled to a sentence rehearing where the board of review reduced the finding of larceny to wrongful appropriation but approved the sentence as adjudged.
The board gave as reason for its action reducing the finding to the lesser included offense, the fact that trial counsel, in his argument on the merits, quoted a portion of paragraph 200a (6), page 360, Manual for Courts-Martial, United States, 1951. The part thereof seized upon by the prosecution provides that, in a charge of larceny, an intent to steal is implicit in a wrongful and intentional dealing with the property of another in a manner likely to cause him to suffer a permanent loss thereof, and that one may be found guilty of larceny “who pawns the property of another without authority, intending to redeem it at an uncertain future date and tlien return it.”
In light of the posture of the instant case as it comes before this Court and, in view of the conclusion we reach, there is no occasion for inquiry into the correctness of the board of review’s action in affirming only the included and less grave offense; the same is not requisite to resolution of the question presented by the first issue. Accordingly, the author Judge need not discuss and may pretermit development of his personal views as to whether the foregoing language of the Manual for Courts-Martial, United States, 1951, states the correct principle of law, or whether the proper concept is contained in the decisions of this Court to the contrary. See United States v Johnson, 3 USCMA 709, 14 CMR 127; United States v Hatter, 8 USCMA 186, 23 CMR 410; United States v Griffin, 9 USCMA 215, 25 CMR 477; 52 CJS, Larceny, §27b(3), page 823; Perkins, Criminal Law, page 226 (1957); Clark and Marshall, A Treatise on the Law of Crimes, 6th ed, § 12.04, page 733. Neither is there any necessity for the author to inquire into the propriety of including such language in the instructions to the court-martial. United States v Griffin, supra. Likewise, there is no occasion for him to set forth his views as to whether there is a material distinction between the use of such language in instructions to the court-martial and the argument of trial counsel. United States v Hatter, supra; United States v DeMaris, 8 USCMA 750, 25 CMR 254. Discussion of all these matters may appropriately be pre-termitted.
Article 66(c), Uniform Code of Military Justice, 10 USC § 866, provides that a board of review, after acting on the findings, shall affirm “the sentence or such part or amount of the sentence, as it finds correct in law and fact and determines, on the basis of the entire record, should be approved.” It is to be noted that, although the language of the Code, supra, places no express limitation on the nature of the power given to the board, it is true that powers sounding in the nature of commutation by the convening authority and board of review were denied by this Court in United States v Bigger, 2 USCMA 297, 8 CMR 97; United States v Cavallaro, 3 USCMA 653, 14 CMR 71; United States v Freeman, 4 USCMA 76, 15 CMR 76; and United States v Goodwin, 5 USCMA 647, 18 CMR 271. But in United States v Russo, 11 USCMA 352, 29 CMR 168, those cases were overruled. See also United States v Plummer, 12 USCMA 18, 30 CMR 18; United States v Christensen, 12 USCMA 393, 30 CMR 393. Conceding that in the past there had been some confusion as to the power to change a sentence imposing punitive separation from the service to confinement or forfeitures, after those decisions such confusion no longer existed. And subsequent holdings have further clarified the area. United States v Smith, 12 USCMA 595, 31 CMR 181; United States v Johnson, 12 USCMA 640, 31 CMR 226; United States v Fredenburg, 12 USCMA 646, 31 CMR 232; United States v Rodriguez-Garcia, 12 USCMA 647, 31 CMR 233; United *234States v Prow, 13 USCMA 63, 32 CMR 63. While the last-mentioned cases had not been decided by this Court at the time the board of review considered the instant case, Russo, Plummer, and Christensen, supra, were available precedents for the board’s guidance. And in light of those three holdings there could be no question of the board’s authority to modify accused’s sentence, if it so chose, in ruling on its appropriateness. It is clearly settled, then, under our decisions — even at the time the board of review acted in the case presently at bar — that such reviewing authorities possess the power to modify a sentence to punitive separation in assessing its appropriateness. Against that backdrop the board nonetheless found accused’s sentence to bad-conduct discharge appropriate for the lesser offense it sustained.
While manifestly the board of review is not restricted, upon reassessment, to affirmance of the previously approved sentence in specie and in toto, nor barred from remanding an appropriate case for a rehearing on sentence if such action be deemed the proper course, we are unable to agree with appellant that any requirement existed for the board to direct a rehearing on the sentence in this case. The defense contends that if the bad-conduct discharge adjudged by the court-martial was an appropriate punishment for larceny, then no appellate reviewing body can reasonably conclude that the court-martial would have imposed the same punitive separation for the “materially less grave” and comparatively minor offense of wrongful appropriation. We cannot accept that assertion. The board of review had the power to determine the appropriateness of the sentence for the lesser included offense which it had approved. The Uniform Code of Military Justice provides the nature of appellate review and the authority possessed at each stage, and the unique military procedure prescribed by the Code has been approved by the Supreme Court of the United States. Jackson v Taylor, 353 US 569, 1 L ed 2d 1045, 77 S Ct 1027 (1957); Fowler v Wilkinson, 353 US 583, 1 L ed 2d 1054, 77 S Ct 1035 (1957). See also Carter v McClaughry, 183 US 365, 46 L ed 236, 22 S Ct 181 (1902). And see United States v Jones, 10 USCMA 122, 27 CMR 196; United States v French, 10 USCMA 171, 27 CMR 245; United States v Miller, 10 USCMA 296, 27 CMR 370.
But the defense argues that, while this Court does not possess the power to accomplish a sentence reassessment or to review a sentence for appropriateness as an issue of fact, the Court is empowered to determine whether punishment is appropriate as a matter of law. On the other hand, the Government urges that, except where the sentence is illegal, the penalty imposed by a court-martial and approved by intermediate appellate authorities is a question of fact and therefore not reviewable by this Court. The Government insists that the one exception to this rule is the situation in which, after appellate action on findings, a maximum penalty is approved for the remaining and essentially only technical violation. United States v Voorhees, 4 USCMA 509, 16 CMR 83.
It may be noted Article 67 (d), Uniform Code of Military Justice, 10 USC § 867, provides that “The Court of Military Appeals shall take action only with respect to matters of law.” While comparison of the appropriate Articles of the Code makes it obvious the Congress did not intend that this Court pass on sentence appropriateness in the same manner as convening and supervisory authorities, or boards of review, we are quick to point out no “matters of law” are excluded from our consideration by the Uniform Code. It is well settled in Federal appellate courts that it is a question of law whether there is any substantial evidence to support a verdict, finding or judgment. 36 CJS, Federal Courts, §297(2), page 1089. This principle was recognized by this Court in its very first reported decision, United States v McCrary, 1 USCMA 1, 1 CMR 1. The statement of the principle has been repeated innumerable times and the principle has been consistently followed.
*235We see no material difference between the sufficiency of the evidence to support a conviction as a matter of law and the appropriateness of a sentence as a matter of law. The late Judge Brosman, writing for a unanimous Court, noted the distinction between appropriateness as a matter of fact and as a matter of law in the very early case of United States v Keith, 1 USCMA 442, 450-51, 4 CMR 34:
. . This Court has no statutory authority to make such a determination [of appropriateness] as a matter of fact and in this case. We prudently leave for future consideration the question of whether appropriateness — or its opposite — may be determined by us in a proper case as a matter of law.”
Again, in United States v Field, 5 USCMA 379, 382, 18 CMR 3, Judge Brosman stated for the Court:
. . We have repeatedly emphasized that we hold no warrant to determine the appropriateness of a court-martial’s sentence, although we have not denied the possession of power in a proper case to declare punitive action inappropriate as a matter of law.”
See also United States v Voorhees, supra. And in his separate opinion in United States v Stene, 7 USCMA 277, 22 CMR 67, Chief Judge Quinn indicated his firm conclusion that this Court was not wholly powerless to review a sentence, referring with strong approval to both of the statements quoted immediately hereinbefore.
It is clear from both the Voorhees and Stene cases, supra, that the necessity for the board of review to order a rehearing on sentence, rather than to reassess the same itself, stemmed from the former holding that the sentences there involved were not subject to modification by the convening authority or the board of review — a position no longer tenable in the light of Russo and allied cases, supra — and turned on whether the punishment was grossly disproportionate to the findings approved on review.
Whereas in this case it appears the Government would deny the power in this Court to deal in anywise with the appropriateness of the sentence, relying upon Voorhees and Stene as authority for that proposition, those cases fail to support the position advanced. Actually, in Voorhees this Court held that where the board of review had dismissed all of the major charges and sustained only a technical violation of a regulation, an approved sentence of dismissal from the service was exceedingly severe, and we thereupon ordered a rehearing. Government counsel, as we have previously noted, contend that the factual situation above is the only instance in which this Court may examine appropriateness. Although we regard that case as an occasion where such action may be taken, we find therein nothing to indicate it to be the only situation. And critical examination of our holdings compels the conclusion it is not.
In United States v Stene, supra, the accused was charged with three violations. One thereof was disapproved and two affirmed. This Court held that the two remaining charges were serious crimes and, therefore, it could not be said the board of review abused its discretion in affirming the sentence of dismissal.
A close analysis of both Voorhees and Stene leads to the inevitable conclusion that this Court, in each, examined into the appropriateness of the sentence as a matter of law and determined the penalty in Voorhees — even though within legal limitations — could not be held, by legal standards, to be appropriate, whereas under the circumstances in the Stene case the sentence could fairly be deemed to be appropriate as a matter of law. See also Justice Clark’s discussion of Voorhees in Fowler v Wilkinson, supra, 353 US at page 585.
Rather than being the sole exception, as the Government contends, it might be said Voorhees is the diagnosis of a symptom which proves the existence of the disease. The disease is inappropriateness.
In determining whether, in a given case, inappropriateness exists as a matter of law, this,, Court will proceed in *236a fashion identical to its procedure in determining- the sufficiency of the evidence as a matter of law. In United States v Hendon, 7 USCMA 429, 22 CMR 219, this Court rather succinctly stated that procedure:
“In United States v Moreno, 6 USCMA 388, 20 CMR 104, we recognized that boards of review have been given plenary fact-finding powers by Article 66(c) of the Code, 50 USC § 653, subject only to the limitations that they bear in mind that the trial forum saw and heard the witnesses and that their action must not be arbitrary, capricious, or one which no reasonable person would take. A necessary corollary to the Moreno holding may be found in United States v Bunting, 6 USCMA 170, 19 CMR 296, where we held that if a board of review clearly exercised only its power to make factual determination in a situation where reasonable men might differ as to whether the government had carried its burden of proving guilt beyond a reasonable doubt, we had no authority to review its decision. Of course, a board of review may not defeat review in this Court by labeling as questions of fact those matters which are questions of law or mixed holdings of law and fact. United States v Benson, 3 USCMA 351, 12 CMR 107.”
We hasten to emphasize that we should not be considered as arrogating to ourselves, under the guise of a legal label, the power to determine or pass on factual questions of sentence appropriateness. Such is not our intention. Quite clearly, and not inadvisedly, Congress denied this Court such authority under the Uniform Code of Military Justice. We entertain no thought of embarking on a wholesale review of sentences. To the contrary, we here expressly recognize only that prerogative we conclude has been vested in this Court from the inception of the Uniform Code — to examine both the legality of an accused’s punishment and, as a matter of law only, its appropriateness.
Bearing those factors in mind, we turn to consider whether accused was ■ entitled to a sentence rehearing due to the board of review’s action reducing the finding of larceny to wrongful appropriation. The sentence is within the legally permissible limits and, as we have previously indicated, there was no mandatory requirement that the board of review order a rehearing. The board had full authority to modify the bad-conduct discharge in assessing an appropriate sentence, even though such action might involve changing the type of punishment. Reduction to the lesser included offense did not, of itself, require a reduction of the sentence, and Article 66(c), Uniform Code of Military Justice, supra, places no such necessity upon the board of review. Rather, that Article provides that the board of review shall “affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as it finds eoi'rect in law and fact and determines, on the basis of the entire record, should be approved.” (Emphasis supplied.)
We next proceed to determine whether the action of the board of review in approving the sentence was arbitrary, capricious or one which no reasonable person would have taken. If any one thereof be present, the action taken by the board of review would be inappropriate as a matter of law, and this Court ctnay so determine.
The board of review was free to consider whether the offense of wrongful appropriation was aggravated by reason of being committed against a shipmate aboard ship; that the property was of a value three times the minimum necessary to justify the highest punishment for larceny or for wrongful appropriation of the type property here involved; that the sentence was to bad-conduct discharge only, whereas the maximum imposable punishment would permit six months’ confinement, and other accessories in addition; that in the present case the rightful owner was deprived of the possession, use and enjoyment of his property for a somewhat prolonged period of time; and that restitution was offered only after charges had been preferred — indeed, *237only the very day prior to trial. For considerations contrary to those factors, the board of review could take into account, inter alia, that accused entered a plea of guilty to the lesser included offense of which he now stands convicted; that the court-martial fixed the sentence of bad-conduct discharge upon a conviction of the more serious offense, larceny; and that restitution was in fact made.
These matters, among others, were available for the board of review to be taken into account. In adjudging the proper penalty to fit the crime and the offender many considerations may enter the picture. In civilian courts, quite frequently, minimum and maximum penalties exist and the maximum for the lesser offense is frequently the minimum for the higher offense. Such provisions are not invalid.
We are not able to say that this board of review acted arbitrarily or capriciously, nor that under the facts of this case, no reasonable men would support the conclusion reached. Therefore, the sentence is not inappropriate as a matter of law and we must affirm the action of the board of review with reference thereto.
II
We turn now to consideration of the second issue. It poses the question:
Whether the accused was prejudiced by the reference to new and unfavorable matter from outside the record in the staff legal officer’s review, where he was not given an opportunity to rebut the same.
Appellant relies upon United States v Vara, 8 USCMA 651, 25 CMR 155; United States v Griffin, 8 USCMA 206, 24 CMR 16; and United States v Lanford, 6 USCMA 371, 20 CMR 87.
The language appearing in the post-trial review, of which complaint is made, reads as follows:
“In the synopsis of conduct, executed by the ship’s supply officer, there appears a statement that the accused was a storekeeper striker for approximately 6 months during which time he showed interest and aptitude, but this later, declined to such an extent that he no longer demonstrated any interest and appeared to lack motivation. As a result, his petty officers were required to correct his work and he was reassigned to the deck force.”
The staff legal officer to the officer exercising general court-martial jurisdiction concluded that the above synopsis — apparently considered by the special court-martial convening authority in taking his action — contained no prior offenses, and the legal advisor informed his superior that he did not deem the small comment concerning the accused’s work by his division officer to be of such nature as to have had any effect upon the sentence. He therefore considered it to be unnecessary to return the record for possible comment by the appellant.
Again we repeat our injunction that it would be much the preferred practice to afford accused persons the opportunity to explain or rebut unfavorable comments of whatever sort. Nonetheless, under the circumstances and in view of the nature of the comment with which we are presently concerned, we believe the risk of prejudice to the accused, if any, is too insubstantial to justify reversal and the ordering of a new post-trial review. United States v Sarlouis, 9 USCMA 148, 25 CMR 410; United States v Taylor, 9 USCMA 34, 25 CMR 296.
Moreover, as may be seen, this is not a situation where the special court convening authority’s consideration of allegedly adverse matter has gone un-noted at other levels. The staff legal officer to the supervisory authority apprised his superior of the matter and that accused had not been afforded the opportunity for explanation or rebuttal. Additionally, however, the staff legal officer specifically advised the officer exercising general court-martial jurisdiction that the comment was unimportant and would have no impact on sentence. We have uniformly held that errors of this sort may be purged of prejudice by reconsideration without regard to the adverse matters. Here the *238supervisory authority evaluated the appropriateness of sentence in light of his legal expert’s conclusion that the comment in question was inconsequential, and thereafter, in that context, the board of review again reassessed accused’s punishment. See United States v Crusoe, 3 USCMA 793, 14 CMR 211; United States v Reiner, 8 USCMA 101, 23 CMR 325; United States v Peters, 8 USCMA 520, 25 CMR 24.
Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn concurs.